Title: To James Madison from James B. Church, 26 December 1813
From: Church, James B.
To: Madison, James


        
          Sir
          Cork 26 December 1813
        
        Ever since you authorised my Father by your Letter to him, under Date 7th. April 1806 to name me as vice Consul here, I continued to discharge the Dutys of the Office generally, in all its Departments, & I flatter myself, with general Approbation up to the Period when Intercourse ceased between America & this Country.
        I have now the distressing Task to inform your Excellency, that my Father has terminated his long & honourable Life, being removed from us by sudden Death. And, as I think it not unlikely, that those who have seen & envied my Situation (of Trust) & conduct here, during the Seven years I acted officially, may in Consequence of my Father’s Death apply to succeed in the Office, I have to state, that I stand exactly on the same Ground my Father did, being actuated alone by the Honour of the Situation & ready to recommence my Functions the Moment it pleases providence to allow peace between the two Nations. I anxiously look for that Event, & trust when the Time arrives, it will not escape your Excellency’s Recollection to authorise me as Successor to my Father (John Church) as Consul. My Experience has been extensive as Head of one of the oldest Mercantile Houses in this City, established & maintained by my Father over 40 years. The original Certificates & References on which my Father’s first appointment took place, can at any Time be renewed for me, if required. No port in this Island has been more frequented than this by the American Flag, in Times of peace, & no place requires more Care & attention from the Consul, therefore, at the first opening, I expect the Favour of a Communication for my Government remaining in the Interim with perfect Regard & Respect your Excellencys obedt Servt.
        
          James: B: Church
        
       